Title: James Madison to Gulian C. Verplanck, 19 January 1828
From: Madison, James
To: Verplanck, Gulian C.


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpellier.
                                
                                Jany. 19. 1828
                            
                        

                        I have duly received, with your note of the 10th. the little volume entitled "The Talisman", the literary
                            value of which more than corresponds with the tasteful embellishments added by the Arts: Nor is it more recommended to my
                            thankful acceptance by its twofold merits, than by the kind motives to which I owe it. Be pleased to accept Sir the
                            expression of my esteem & my good wishes.

                        
                            
                                James Madison
                            
                        
                    